     Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 1 of 14




                                                      19-cv-02117-TJK




                           20536




07/18/2019                                           /s/ Simone Bledsoe
   Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 2 of 14




                                                     19-cv-02117-TJK




07/18/2019                                        /s/ Simone Bledsoe
    Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 3 of 14




                                                     19-cv-02117-TJK




07/18/2019                                           /s/ Simone Bledsoe
    Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 4 of 14




                                                     19-cv-02117-TJK




07/18/2019                                          /s/ Simone Bledsoe
     Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 5 of 14




                                                      19-cv-02117-TJK




07/18/2019                                           /s/ Simone Bledsoe
     Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 6 of 14




                                                      19-cv-02117-TJK




07/18/2019                                           /s/ Simone Bledsoe
                          Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 7 of 14

  AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                                for the

                                                           __________  District
                                                                 District       of __________
                                                                          of Columbia

         Capital Area Immigrants' Rights Coalition, et al.                          )
                                                                                    )
                                                                                    )
                                                                                    )
                             Plaintiff(s)                                           )
                                                                                    )
                                  v.                                                      Civil Action No. 19-cv-02117-TJK
                                                                                    )
DONALD J. TRUMP, in his official capacity as President of the United States, et al.,)
                                                                                    )
                                                                                    )
                                                                                    )
                           Defendant(s)                                             )

                                                           SUMMONS IN A CIVIL ACTION

  To: (Defendant’s name and address) Executive Office for Immigration Review
                                             U.S. Department of Justice
                                             5107 Leesburg Pike
                                             Falls Church, VA 22041




             A lawsuit has been filed against you.

           Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Neal K. Katyal
                                             Hogan Lovells US LLP
                                             555 Thirteenth Street NW
                                             Washington, DC 20004




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.



                                                                                            ANGELA D. CAESAR, CLERK OF COURT

                                                                                                           /s/ Simone Bledsoe
  Date:             07/18/2019
                                                                                                      Signature of Clerk or Deputy Clerk
      Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 8 of 14




                                                        19-cv-02117-TJK




                            20536




07/18/2019                                              /s/ Simone Bledsoe
                          Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 9 of 14

  19 ,,( #<GW& (.')*0 32 +')-$ =VOOQPT KP C 2KWKN 1EUKQP


                                           ?86>43 =>1>4= 36=><62> 29?<>
                                                                                HQS UJG
                                                                 District
                                                           BBBBBBBBBB     of Columbia
                                                                       3KTUSKEU QH BBBBBBBBBB

      Capital Area Immigrants' Rights Coalition, et al.                             $
                                                                                    $
                                                                                    $
                                                                                    $
                             1?6=AF=;;"E#                                           $
                                                                                    $
                                  W&
                                                                                    $
                                                                                          2KWKN 1EUKQP 8Q&   19-cv-02117-TJK

DONALD J. TRUMP, in his official capacity as President of the United States, et al.,$
                                                                                    $
                                                                                    $
                                                                                    $
                           )9;9A86AF"E#                                             $

                                                           SUMMONS IN A CIVIL ACTION

  >Q/ ")9;9A86AFKE A6@9 6A8 688D9EE# Jessie K. Liu
                                             United States Attorney's Office
                                             555 4th Street NW
                                             Washington, DC 20530




             1 NCXTVKU JCT DGGP HKNGF CICKPTU ZQV&

           @KUJKP *) FCZT CHUGS TGSWKEG QH UJKT TVOOQPT QP ZQV #PQU EQVPUKPI UJG FCZ ZQV SGEGKWGF KU$ [ QS .( FCZT KH ZQV
  CSG UJG ?PKUGF =UCUGT QS C ?PKUGF =UCUGT CIGPEZ% QS CP QHHKEGS QS GORNQZGG QH UJG ?PKUGF =UCUGT FGTESKDGF KP 5GF& <& 2KW&
  ;& )* #C$#*$ QS #+$ [ ZQV OVTU TGSWG QP UJG RNCKPUKHH CP CPTXGS UQ UJG CUUCEJGF EQORNCKPU QS C OQUKQP VPFGS <VNG )* QH
  UJG 5GFGSCN <VNGT QH 2KWKN ;SQEGFVSG& >JG CPTXGS QS OQUKQP OVTU DG TGSWGF QP UJG RNCKPUKHH QS RNCKPUKHH\T CUUQSPGZ%
  XJQTG PCOG CPF CFFSGTT CSG/ Neal K. Katyal
                                             Hogan Lovells US LLP
                                             555 Thirteenth Street NW
                                             Washington, DC 20004




         6H ZQV HCKN UQ SGTRQPF% LVFIOGPU DZ FGHCVNU XKNN DG GPUGSGF CICKPTU ZQV HQS UJG SGNKGH FGOCPFGF KP UJG EQORNCKPU&
  AQV CNTQ OVTU HKNG ZQVS CPTXGS QS OQUKQP XKUJ UJG EQVSU&



                                                                                             '/,*.' )% ('*3'2$ (.*2- 0+ (0524


                       07/18/2019                                                                            /s/ Simone Bledsoe
  3CUG/
                                                                                                       3=<A6FGD9 B; (?9D> BD )9CGFI (?9D>
    Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 10 of 14




                                                      19-cv-02117-TJK




07/18/2019                                            /s/ Simone Bledsoe
                           Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 11 of 14

    19 ,,( #<GW& (.')*0 32 +')-$ =VOOQPT KP C 2KWKN 1EUKQP


                                             ?86>43 =>1>4= 36=><62> 29?<>
                                                                                  HQS UJG
                                                                   District
                                                             BBBBBBBBBB     of Columbia
                                                                         3KTUSKEU QH BBBBBBBBBB

     Capital Area Immigrants' Rights Coalition, et al.                                 $
                                                                                       $
                                                                                       $
                                                                                       $
                                   1?6=AF=;;"E#                                        $
                                        W&
                                                                                       $
                                                                                            2KWKN 1EUKQP 8Q&   19-cv-02117-TJK
                                                                                       $
DONALD J. TRUMP, in his official capacity as President of the United States, et al.,   $
                                                                                       $
                                                                                       $
                                                                                       $
                                  )9;9A86AF"E#                                         $

                                                             SUMMONS IN A CIVIL ACTION

    >Q/ ")9;9A86AFKE A6@9 6A8 688D9EE# James McHenry, in his official capacity as Director of the Executive Office for
                                               Immigration Review
                                               U.S. Department of Justice
                                               5107 Leesburg Pike
                                               Falls Church, VA 22041




               1 NCXTVKU JCT DGGP HKNGF CICKPTU ZQV&

             @KUJKP *) FCZT CHUGS TGSWKEG QH UJKT TVOOQPT QP ZQV #PQU EQVPUKPI UJG FCZ ZQV SGEGKWGF KU$ [ QS .( FCZT KH ZQV
    CSG UJG ?PKUGF =UCUGT QS C ?PKUGF =UCUGT CIGPEZ% QS CP QHHKEGS QS GORNQZGG QH UJG ?PKUGF =UCUGT FGTESKDGF KP 5GF& <& 2KW&
    ;& )* #C$#*$ QS #+$ [ ZQV OVTU TGSWG QP UJG RNCKPUKHH CP CPTXGS UQ UJG CUUCEJGF EQORNCKPU QS C OQUKQP VPFGS <VNG )* QH
    UJG 5GFGSCN <VNGT QH 2KWKN ;SQEGFVSG& >JG CPTXGS QS OQUKQP OVTU DG TGSWGF QP UJG RNCKPUKHH QS RNCKPUKHH\T CUUQSPGZ%
    XJQTG PCOG CPF CFFSGTT CSG/ Neal K. Katyal
                                               Hogan Lovells US LLP
                                               555 Thirteenth Street NW
                                               Washington, DC 20004




           6H ZQV HCKN UQ SGTRQPF% LVFIOGPU DZ FGHCVNU XKNN DG GPUGSGF CICKPTU ZQV HQS UJG SGNKGH FGOCPFGF KP UJG EQORNCKPU&
    AQV CNTQ OVTU HKNG ZQVS CPTXGS QS OQUKQP XKUJ UJG EQVSU&



                                                                                               '/,*.' )% ('*3'2$ (.*2- 0+ (0524


    3CUG/            07/18/2019                                                                                 /s/ Simone Bledsoe
                                                                                                         3=<A6FGD9 B; (?9D> BD )9CGFI (?9D>
 Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 12 of 14




                                                   19-cv-02117-TJK




07/18/2019                                        /s/ Simone Bledsoe
                    Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 13 of 14

19 ,,( #<GW& (.')*0 32 +')-$ =VOOQPT KP C 2KWKN 1EUKQP


                                      ?86>43 =>1>4= 36=><62> 29?<>
                                                                  HQS UJG
                                                          District
                                                    BBBBBBBBBB     of Columbia
                                                                3KTUSKEU QH BBBBBBBBBB

    Capital Area Immigrants' Rights Coalition, et al.               $
                                                                    $
                                                                    $
                                                                    $
                            1?6=AF=;;"E#                            $
                                                                    $                          19-cv-02117-TJK
                                W&                                          2KWKN 1EUKQP 8Q&
                                                                    $
    DONALD J. TRUMP, in his official capacity as                    $
       President of the United States, et al.,
                                                                    $
                                                                    $
                                                                    $
                           )9;9A86AF"E#                             $

                                                    SUMMONS IN A CIVIL ACTION

>Q/ ")9;9A86AFKE A6@9 6A8 688D9EE# Donald J. Trump, in his official capacity as President of the United States
                                       The White House
                                       1600 Pennsylvania Avenue NW
                                       Washington, DC 20500




          1 NCXTVKU JCT DGGP HKNGF CICKPTU ZQV&

         @KUJKP *) FCZT CHUGS TGSWKEG QH UJKT TVOOQPT QP ZQV #PQU EQVPUKPI UJG FCZ ZQV SGEGKWGF KU$ [ QS .( FCZT KH ZQV
CSG UJG ?PKUGF =UCUGT QS C ?PKUGF =UCUGT CIGPEZ% QS CP QHHKEGS QS GORNQZGG QH UJG ?PKUGF =UCUGT FGTESKDGF KP 5GF& <& 2KW&
;& )* #C$#*$ QS #+$ [ ZQV OVTU TGSWG QP UJG RNCKPUKHH CP CPTXGS UQ UJG CUUCEJGF EQORNCKPU QS C OQUKQP VPFGS <VNG )* QH
UJG 5GFGSCN <VNGT QH 2KWKN ;SQEGFVSG& >JG CPTXGS QS OQUKQP OVTU DG TGSWGF QP UJG RNCKPUKHH QS RNCKPUKHH\T CUUQSPGZ%
XJQTG PCOG CPF CFFSGTT CSG/ Neal K. Katyal
                                       Hogan Lovells US LLP
                                       555 Thirteenth Street NW
                                       Washington, DC 20004




       6H ZQV HCKN UQ SGTRQPF% LVFIOGPU DZ FGHCVNU XKNN DG GPUGSGF CICKPTU ZQV HQS UJG SGNKGH FGOCPFGF KP UJG EQORNCKPU&
AQV CNTQ OVTU HKNG ZQVS CPTXGS QS OQUKQP XKUJ UJG EQVSU&



                                                                               '/,*.' )% ('*3'2$ (.*2- 0+ (0524

               07/18/2019                                                                  /s/ Simone Bledsoe
3CUG/
                                                                                         3=<A6FGD9 B; (?9D> BD )9CGFI (?9D>
 Case 1:19-cv-02117-TJK Document 14 Filed 07/18/19 Page 14 of 14




                                                    19-cv-02117-TJK




                                                    /s/ Simone Bledsoe
07/18/2019
                Case 1:19-cv-02117-TJK Document 14-1 Filed 07/18/19 Page 1 of 2
                      UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                               FOR THE DISTRICT OF COLUMBIA

ANGELA D. CAESAR
Clerk of Court



                             NOTICE OF RIGHT TO CONSENT TO TRIAL
                           BEFORE A UNITED STATES MAGISTRATE JUDGE


      The substantial criminal caseload in this Court and the requirements of the criminal Speedy Trial
      Act frequently result in the delay in the trial of civil cases. Aware of the hardship and expense to
      the parties, counsel, and witnesses caused by the delays which are beyond the control of the Court,
      this notice is to advise you of your right to trial of your case by a United States Magistrate Judge.
      By statute, 28 USC §636(c), Fed.R.Civ.P. 73 and Local Civil Rule 73.1, the parties, by consent, can
      try their case by means of a jury trial or bench trial before a United States Magistrate Judge.
      Appeals from judgments and final orders are taken directly to the United States Court of Appeals
      for the District of Columbia Circuit, in the same manner as an appeal from a judgment of a United
      States District Judge in a civil case.

      WHAT IS THE PROCEDURE?

      One of the matters you are required to discuss at the meet-and-confer conference mandated by Local
      Civil Rule 16.3 is whether the case should be assigned to a United States Magistrate Judge for all
      purposes, including trial

      All parties must consent before the case is assigned to a Magistrate Judge for trial. You may consent
      at any time prior to trial. If you expressly decline to consent or simply fail to consent early in the
      case, you are not foreclosed from consenting later in the case. However, a prompt election to
      proceed before a Magistrate Judge is encouraged because it will facilitate a more orderly scheduling
      of the case.

      Counsel for the plaintiff has been furnished a copy of the “Consent to Proceed Before a United
      States Magistrate Judge for all Purposes” form. If and when the form is executed, your response
      should be made to the Clerk of the United States District Court only.

      WHAT IS THE ADVANTAGE?

      The case will be resolved sooner and less expensively. The earlier the parties consent to assigning
      the case to a Magistrate Judge the earlier a firm and certain trial date can be established, even if the
      case is to be tried to a jury.

      Upon the filing of the consent form the case will be randomly assigned for all purposes to a
      Magistrate Judge.




      n:\Forms\Notice of Right to Consent to Trial CO-942A
      Rev. 11/11
           Case 1:19-cv-02117-TJK Document 14-1 Filed 07/18/19 Page 2 of 2
                                                                                                               AO 85(Rev 11/11)
                                                                                                               Consent to Trial by MJ




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA




                                              Plaintiff


                           v.                                             Civil Action No.



                                              Defendant




      NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

          Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final
judgment. Once judgment is entered an appeal must be taken to the U.S. Court of Appeals for the D.C. Circuit and
not to the United States District Judge. A magistrate judge may exercise this authority only if all parties voluntarily
consent.

         You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed to any
judge who may otherwise be involved with your case.

        Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate
judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

         Parties’ printed names               Signatures of parties or attorneys                      Dates




Note: Return this form to the clerk of court only if you are consenting to the exercise jurisdiction by a United States
        magistrate judge. Do not return this form to a judge.
